IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DOLORES FREDERICK, PATRICIA        : No. 449 WAL 2018
HAGAMAN, AND BEVERLY TAYLOR,       :
                                   :
                Petitioners        : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
                                   :
           v.                      :
                                   :
                                   :
ALLEGHENY TOWNSHIP ZONING          :
HEARING BOARD, HUNTLEY &           :
HUNTLEY ENERGY EXPLORATION,        :
LLC. ALLEGHENY TOWNSHIP JOHN H.    :
SLIKE AND ANNE E. SLIKE,           :
NORTHMORELAND FARMS LP,            :
MICHAEL GOLEMBEIWSKI AND LISA      :
GOLEMBEIWSKI, JOHN P. BRUNNER, II, :
ESQ., JEFFREY AND SHEILA           :
BRUNNER, MILLER NIKSIC, JOANNE     :
RESH, RICHARD AND PATRICIA         :
TRUMBLE, MICHAEL AND JACALYN       :
SCHUMAKER,                         :
                                   :
                Respondents        :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.